DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is not in narrative form and uses phrase that can be implied.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 3, 4, 7, and 8 are objected to because of the following informalities:  the word “type” extends the scope of an otherwise definite expression so as to render it unclear.  It may be confusing what “type” of scheduling requests is being conveyed.  Examiner suggests explicitly recite in the claims the functions or characteristics to describe the one or more scheduling requests.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0215126 (hereinafter Choi).
Regarding claims 1 and 6, Choi discloses a method/ user terminal comprising: a transmitting section that transmits one or more scheduling requests ([0162]: details transmitting the scheduling request information); and a control section that controls transmission of the one or more scheduling requests, based on at least one of presence or absence of a configuration of a second PUCCH format ([0162]: details when the PUCCH format 0 or the PUCCH format 1 for transmitting the scheduling request information), a number of configured PUCCH resource sets, and a number of scheduling request resource IDs corresponding to the one or more scheduling requests, when the one or more scheduling requests overlap uplink control information using a first PUCCH format ([0162]: details when the PUCCH format 0 or the PUCCH format 1 for transmitting the scheduling request information and the PUCCH format 0 for transmitting the reception result… overlap each other).

Regarding claim 2, Choi discloses wherein when the second PUCCH format is configured or when the number of the configured PUCCH resource sets is larger than one, the control section performs control so that the one or more scheduling requests and the uplink control information are transmitted by using the second PUCCH format ([0162]: details when the PUCCH format 0 or the PUCCH format 1 for transmitting the scheduling request information and the PUCCH format 0 for transmitting the reception result).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2021/0243784 (hereinafter Goto).
Regarding claims 3 and 7, Choi does not explicitly teach wherein when the second PUCCH format is not configured or when the number of the configured PUCCH resource sets is one, the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests.
However, Goto teaches wherein when the second PUCCH format is not configured or when the number of the configured PUCCH resource sets is one, the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests ([0150]: details transmits two types of the configuration information of the scheduling request (SR) to request radio resources for the uplink data transmission… SR configuration can configure multiple of the PUCCH format (0 or 1) used, the resource of the PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Goto and include wherein when the second PUCCH format is not configured or when the number of the configured PUCCH resource sets is one, the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests of Goto with Choi.  Doing so would achieve efficient uplink data transmission (Goto, at paragraph [0022]).

Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US 2021/0368528 (hereinafter Yoshimura).
Regarding claim 4, Choi does not explicitly teach wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is one, the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests.
However, Yoshimura teaches wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is one (FIG. 8; [0209]: details SR configuration; scheduling request ID; SR PUCCH resource), the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests (FIG. 8; [0209]: details SR configuration; scheduling request ID; SR PUCCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Yoshimura and include wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is one, the control section determines a resource to be used for transmission of the uplink control information, based on a type of the one or more scheduling requests of Yoshimura with Choi.  Doing so would efficiently perform, communication (Yoshimura, at paragraph [0011]).

Regarding claims 5 and 8, Choi does not explicitly teach wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is larger than one, transmission of the one or more scheduling requests is controlled based on the presence or absence of the configuration of the second PUCCH format or the number of the configured PUCCH resource sets.
However, Yoshimura teaches wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is larger than one (FIG. 8; [0209]: details SR configuration; scheduling request ID; SR PUCCH resource), transmission of the one or more scheduling requests is controlled based on the presence or absence of the configuration of the second PUCCH format (FIG. 4; [0069]: details PUCCH format 0 to 4) or the number of the configured PUCCH resource sets (FIG. 8; [0209]: details SR configuration; scheduling request ID; SR PUCCH resource).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Yoshimura and include wherein when the number of the scheduling request resource IDs corresponding to the one or more scheduling requests is larger than one, transmission of the one or more scheduling requests is controlled based on the presence or absence of the configuration of the second PUCCH format or the number of the configured PUCCH resource sets of Yoshimura with Choi.  Doing so would efficiently perform, communication (Yoshimura, at paragraph [0011]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kundu (US 2019/0261391) details handing overlapping of PUCCH and PUSCH for new radio systems.
Falahati (US 2020/0396758) details transmitting SR on PICCH in NR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415